 266DECISIONSOF THE NATIONALLABOR RELATIONS BOARDRemington Arms Company,Inc.andEmployees'Mutual Association of Ilion,Inc.Case 3-CA-15016April 20, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 2, 1989, Administrative LawJudge Joel P. Biblowitzissuedthe attached deci-sion.The Charging Party filed exceptions, a sup-porting brief, and an answering brief, the Respond-ent filed cross-exceptions, a supporting brief, andan answeringbrief, and the General Counsel filedwith the Board his brief to the judge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions2and to adopt the recommendedOrder. 31No exceptions were filed to the judge's finding that the Respondentviolated Sec 8(a)(5) and(1) of theAct byunilaterally implementing its"return rights"proposal without having served notice on the FederalMediation and Conciliation Service andthe New YorkStateMediationService as required by Sec 8(d)(3). In adopting the judge's finding, wenote, however,contrary tothe Union's contention,that the return rightsproposal constitutes a mandatorysubjectof bargaining.The proposal,offered bythe Respondent as an addition to the contrac-tual seniority provisions,provided for the filling of unit jobs by supervi-sors applying to return to employee positions in the unit,and, as evi-denced by the parties'discussions about the proposal,involved suchissues as the calculation of seniority for the returning supervisors, theirwage rates,the bidding procedure to be utilized,and the relative rights ofreturning supervisors and employees on layoff Such issues clearly pertainto "wages, hours,and other terms and conditions of employment,"as de-fined in Sec 8(d), and thus have such a substantial impact on the bargain-ing unit as to make the return rights proposal a mandatory subject of bar-gaining. CfPittsburghMetal Processing Co,286 NLRB734 (1987).The judge found that eight employees responded to the Union's re-quest for notes received pursuant to the Respondent's disability policyThe record reflects that five employees responded.The judge's inadvert-ent error is insufficient to affect the result2 In his Conclusions of Law the judge incorrectly describedthe con-tractual unit for bargainingThe correctunit description,as set forth inthe collective-bargaining agreement, isAll the employeesof theIlion Plant, excluding salaried employeesexempt under the hours provisions of the Fair Labor Standards Act;Methods & Standards Engineers,secretarial employees regularly as-signed to handle confidential work for the Plant Manager,AssistantPlantManager,SpecialAssistants to the Plant Manager;SectionHeads, Technical Division Manager and his staff,also excludingPlant Guards and all Supervisory employees and others with author-ity to hire,discharge,promote, transfer or otherwise effect changesin status of employees or effectively recommend such action.a As a result of its unlawful implementation of the return rights propos-al, the judge ordered the Respondent to make its employees whole forany losses they may have suffered,pursuant to the Board's "usual back-pay rules" as noted in the remedy section of his decision.We note, spe-cifically, that employees shall be made whole with interest to be comput-ed in the manner prescribedinF.W.WoolworthCo., 90NLRB 289(1950),and New Horizonsfor theRetarded,283 NLRB1173 (1987).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RemingtonArms Company, Inc., Ilion, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Alfred M. Norek,Esq.,for the General Counsel.Hastings S. Trigg Jr.,Esq.,for the Respondent.James LaVaute, Esq. (Blitman&King),for the ChargingParty.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOwITZ, Administrative Law Judge. Thiscase was heard by me in Albany, New York, on Septem-ber 5 and 6, 1989.1 The complaint and notice of hearingissued on July 19 and was based on an unfair labor prac-tice charge filed on June 5 by Employees' Mutual Asso-ciation ofIlion,Inc. (the Union). The complaintallegesthat Remington Arms Company, Inc. (the Respondent)violated Sections 8(a)(1) and (5) and 8(d) of the Act inthe followingmanner:(a)On about May 26, instituted and implemented amodification of the existing agreement between Respond-ent and the Union, without prior notice having beenserved upon the Federal Mediation and ConciliationService (FMCS) and the New York State MediationService (thismuch Respondent admits), and notwith-standing that prior thereto a written notice of such modi-fication had not been served on the Union and notwith-standing that there was no impasse in existence at thetime; and(b) Since about April 10 and 18, Respondent has failedand refused to provide the Union with requested infor-mation, which information is necessary for, and relevantto, the Union's performance of its function as the collec-tive-bargaining representative of the employees in theunit.On the entire record, including my observation of thewitnesses and the briefs received from the parties, I makethe followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Union isa labor organization within the meaning of Section 2(5)of the Act.II.THE FACTSThe Union (unaffiliated) has represented certain of Re-spondent's employees at its Ilion, New York plant (the1Unless indicated otherwise,alldates referred to here relate to theyear 1989.298 NLRB No. 35 REMINGTON ARMS CO.267facility) for about 40 - years. The appropriate unit is allfull-time and regular part-time production, maintenance,and clerical employees employed by the Respondent atthe Ilion facility; excluding guards and supervisors as de-fined in the Act.Over the last 15 years, the number of employees in theunit has ranged from a low of 800 to a high of over2000. At the time of the hearing, the unit size numberedabout 1300. The contract contains no union-securityclause.The issue generating the instant proceeding was theRespondent's desire to promote employees from the bar-gaining unit while maintaining the right to return themto the unit, whether at Respondent's initiative or the em-ployee's initiative.This desire of Respondent, calledreturn rights, resulted in the Temporary SupervisorsAgreement, executed by the parties on December 15,1987.This 'agreementwas to be effective for 6 months,from January 4 to July 4, 1988, and provided certainrules for promoting employees from unit to supervisorypositions,and then returning them to unit positions.Without going into detail, supervisors returning to theunit do so with only their pre-supervisory seniority time,but regain the supervisory time after being back in a unitposition for 1 year. Additionally, for every employee re-moved from the unit and made a temporary supervision,Respondent had to hire an additional bargaining unit em-ployee.By letter datedJune 8, 1988, to Don VanValkenburgh,president of the Union, David Albrecht, Respondent'semployee relations superintendent, wrote inter alia:Management has requested that we and the EMAentertain bargaining around the possible extensionof the current "Temporary Resource" agreement ora permanent agreement concerning this topic. TheEMA seems reluctant to meet on this topic, as wit-#essed by the cancellation of at least two scheduledmeetings.Management feels that you must understand ourexact intentions, in that we feel the Temporary Re-source program must continue and Managementmust have the right to promote people from thebargaining-unit toManagement positions, and thenhave the ability to place these people back in thebargaining-unit for reasons that make sense to em-ployees and it business needs.If the Union continues to avoid meeting on thistopic,Management will be left with no other alter-native than to pursue our concern relative to thistopic during upcoming Contract Negotiations.Management would prefer to agree to an exten-sion to our current Temporary Resource agreement,which would allow both parties the opportunity tocontinue discussions outside of the 1988 ContractNegotiations.Management would encourage your group tomake themselves available to discuss this importanttopic, in the very near future.The parties met in mid-June to discuss Respondent'srequest; at thismeetingAlbrecht requested that theagreement be extended and that in the upcoming negotia-tions the parties could discuss a permanent system ofreturn rights.To support its need, Albrecht said thatthey already had two people from the temporary super-visor group who said that they wanted to return to theunit.Albrecht also said that another reason they neededthe right was that some individuals who are promoted toa supervisory position do not work out satisfactorily, andRespondent wanted to be able to return these individualsto the unit, rather than terminate them. John Hickey,who is employed by Respondent and is the Union's re-cording secretary, testified that at this meeting, JohnWinske, Respondent's plant manager, said that he had alist of people whom he wanted to return to the unit andthat he had people who were making $50,000 a year whoweren't living up to Respondent's expectations; he asked:"What am I supposed to do, just keep paying them?" Al-brecht testified that he only recalls a general discussionof supervisors that may not work out, not any salaryfigure.By letter dated June 27, 1988, VanValkenburghwrote to Winske:As a result of discussions held between theE.M.A. andManagement,the Union has arrived attheir decision on the Temporary Supervisors Pro-grain-The original Agreement, which was signed onDecember 15, 1987, stated that the agreement wondbegin on January 4, 1988, and end on July 4, 1988.The E.M.A. believes that a 6 month trial periodis sufficient time to determine the effectiveness ofthe program and should have allowed the Companyan opportunity to make permanent Supervisors, ifthe need trulyexisted.Therefore, it is the decision of the Union not toextend the current Temporary Supervisors Agree-ment.The last collective-bargaining agreementbetween theparties provides as follows:Thisagreementshall continue in full force andeffect until August 31, 1988, and from year to yearthereafter for twelve (12) month period unless, atleastsixty (60) days prior to an expiration date,either party notifies the other in writing of its desireto terminatethisagreement, in which event theAgreement shall terminate on the expiration date ofthe contract term in which the notice is given.If either party desires to modify or change thisAgreement at any expiration date, it shall, at leastsixty (60) .days prior to such date, give notice inwriting of the desire to modify or change.By letter dated June 24, 1988, VanValkenburgh wrotetoWinske that pursuant to the above-mentioned contrac-tual provision: "The purpose of this letter is to informyou that the Union hasno desireor intention to modifyor terminateour current Collective Bargaining Agree-ment."By letter dated June 29, 1988, Winske wrote toVanValkenburgh that in accordance with the above pro-vision"be advisedthat management desires to terminatethe currentagreement" and that Albrecht would contact 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Union to arrange the schedule for negotiations. Nei-ther Respondent nor the Union ever notified FMCS orthe New York State Mediation Service of their desire toterminate or modify the agreement.There were 15 negotiatingsessionsconducted betweenAugust 2, 1988, and April 27. At all thebargaining ses-sions, the chief spokespersons for the Union were Van-Valkenburgh and Hickey and for Respondent it was Al-brecht, with the exception of one meeting when he wasabsent.At the firstmeeting, the groundrulesfor the ne-gotiationswere discussed. Hickey testified that, in addi-tion,Respondent gave the Union a preliminary draft ofthe return rights proposed. By letter dated July 19, 1988,Respondent sent the Union its proposal on return rights.It is labeled as "Draft, For Discussion Purposes Only,Proposed Contractual Language," and states:ARTICLE VII, SECTION 8Employees who have prior service in the bar-gaining unit and who are in excluded jobs as ofSeptember 1, 1988, and bargaining unit employeeswho, on or after September 1, 1988, accept ex-cluded jobs, may be placed on jobs within the bar-gaining unit, provided the employee being placedhas a seniority date, as calculated under Section 1 ofthisArticle, greater than that of the most senior em-ployee on the active recall list. Initial job placementwill be to open jobs which have not been selectedby incumbent bargaining unit employees followingestablished job filling practices.Albrecht testified that at the second meeting, they toldthe Union that they needed a mechanism to permit themto take people from the bargaining unit knowing that, ifneed be (whether because they weren't properly per-forming their job, there was an excess of supervisors orif the employee asked to return) they could return themto the unit. They then informed the Union of the me-chanics of their proposal; there were two groups of em-ployees involved: those out of the unit with prior unitservice and those in the unit on the effective date who,at a subsequent time, were promoted out of the unit.Both groups would have return rights, but only to jobsthat had gone through the job posting and bidding pro-cedure for unit jobs and at the pay scale offered for thatjob. Hickey testified, as well, that Respondent stated thatitsproposal covered two groups: those who were al-ready supervisors and those who became supervisorsafter September 1, 1988; both would be eligible to return.Additionally, Hickey testified that the union representa-tivesobjected to the written proposal being titled:"Draft"; "We reiterated that we didn't want to workfrom a draft, but would rather have the actual proposalin front of us." Hickey also testified on cross-examination(although very reluctantly) thatWinske told them thatthey needed this provision because of a moral obligationto people who were promoted out of the unit to return,if need be.The third session on August 18, 1988, was also attend-ed by Fred Murad, attorney for the Union. At this meet-ing, the Union asked for a list of all those who manage-ment considered eligible to return to the unit and Re-spondent stated that they would supply the Union withsuch a list. Albrecht reviewed the return rights proposal.Murad asked how seniority would be computed: if anemployee was in the unit for one week and out of theunit for 25 years, what would his seniority be when hereturned? Albrecht said 25 years and one weekas senior-ity is measured by service with Respondent. Murad alsoasked how a_former supervisor could work with an em-ployee he had once disciplined, and how long it wouldtake a person to prove that he would be a good manag-er.The Union asked why they needed the proposal andAlbrecht said that they needed flexibility to handle tem-porary situations. The Union asked if people could be re-turned to the unit while others were on layoff. They re-sponded that anyone being returned would have to havemore seniority than those on Respondent's recall list. Atthe conclusion of this meeting, the Union was given acopy of Respondent's return rights proposal with theword "Draft" omitted.The fourthsession,againwithMurad present, tookplace on August 30. At the commencement of the meet-ing,Respondent gave the Union a list of those eligibleunder the return rights proposal. It listed the individual'sname,the amount of service with Respondent, presentstatus,when they left the bargaining unit, and whetherthey were exempt or nonexempt excluded;2 this list in-cluded Albrecht,Winske, and Robert Lyman, Respond-ent's employee relations specialist. The union representa-tives said that they needed more time to examine the list,but there appeared to be some discrepancies. Respondentagreed to reexamine the list to look for errors. Muradthen said that he was speaking for the Union, and thatthey objected to the return rights proposal and theywould not discuss it any furtherunlessRespondent pre-pared a counterproposal; the Union did not offer a coun-terproposal at this meeting.3 On about September 7,1988,Respondent provided the Union with a correctedlistof individuals eligible for return rights. The fifthmeeting occurred on September 22, 1988, this time with-out Murad. At this meeting, Hickey said that the Unionwas retractingMurad's statementand that they werewilling to discuss Respondent'smanagement-rights pro-posal at any time. At the following meeting, conductedon September 28, 1988, the Union questioned some ofthe dates on the revised list of those eligible for returnrights.The seventh meeting took place on October 20; it wasat this meeting that the Union first asked for the person-nelrecords, includingwage rates and disciplinaryrecords of all employees eligible under the return rights2 "Exempt" refers to those individuals who are exempt under the FairLabor Standards Act. "Excluded" are those who are excluded from theunit, so that a first level supervisor would be nonexempt excluded.8 That Murad said that they were not willing to discuss Respondent's.proposal any further was testified to by Albrecht and by Hickey, oncross-examination.On direct examination,Hickey testified thatMuradsaid that they would"turn the proposal down as written.If you have analternative to offer, then we would consider itWe are not going to makea counterproposal. If you have another proposal you would like us toconsider, we will." He testified that when Albrecht asked Murad wheth-er he was saying that the Union wasn't interested in discussing their pro-posal,Murad said"We will discuss anything." REMINGTON ARMS CO.269provision.4Albrecht told the union representatives thatRespondent would not supply the Union with the re-quested information at the time;however, "...wewould consider sharing information once we had identi-fied someone to go back into the unit."The Union alsorequested a list of those individuals who Respondent in-tended to return to the unit.Hickey testified that at theprior meeting,Winske said that he had a list of people heplanned to move back.Albrechtsaid that he would lookinto that,and at the conclusion of the meeting,he askedWinske if he had a list of individuals who he planned toreturn to the unit if they reached agreement with theUnion on return rights. Winske said that there was nosuch list and Albrecht so informed the Union at the nextmeeting.At the October 20 meeting,theUnion, alsoasked how often a person could be moved in and out ofthe unit and if there was a minimum amount of time hehad to remain. Albrecht responded to these questions ateither this meeting or the next that there was no limit onthe number of times an individual can be moved in andout of the unit.The Union asked about layoffs and Re-spondent's representatives said that they had no intentionof giving excluded personnel preferential treatment. TheUnion then asked what rate of pay the individual wouldreceive upon returning to the unit; this was responded toat a subsequent meeting.The Union then asked howmanagement felt the returning supervisors would betreated by nonfellow workers whom they may have dis-ciplined as supervisors.Albrecht answered that he hopedthey would get along once they returned to the unit. Atthismeeting,Respondent gave the Union a corrected listof those eligible to return to the wait.The eighth bargaining session took place on November9;Albrecht said that Respondent was working on nar-rowing the list of individuals eligible for return rightsand compiling the additional information requested bythe Union.In answer to the question asked at the priormeeting,Albrecht said that because of Respondent'sneed for flexibility there was no limit on the number oftimes an individual could transfer in and out of the unitand no ' minimum time required for each stay. However,because of the restrictions in their proposal that an indi-vidual could only be placedinto an open job subject toposting and bidding,as a practical matter it would not bein the best interest of Respondent or the individual tokeep transferring in and out, because proper positionswouldn't always be available.The union representativesthen expressed concern about Respondent transferringpeople to the unit during a period of layoffs;Albrechtresponded that they had no intention of doing so duringan excess layoff situation.Albrecht next repeated his re-sponse of the prior meeting regarding the request for thepersonnel records of those eligible to return; he said thatthis requested information was not pertinent to the returnrights proposal and Respondent would not share it. Atthe time an individual was returning to the unit, if heconsented,Respondent would provide the information atthat time. The Union did not respond to this. The Unionthen asked if there would be a carryover of discipline4 This Issue,together with the Union's alleged need for this informa-tion,will be discussed more fully, infrafrom outside to inside the unit for returning individuals.Albrechtsaid that there would be nocarryover-"Thatand discipline that took place while an employee wasoutside of the unit was our business,not theirs, and ithad no bearing on what would happen to that employeewhen they went back into the unit."The 9th and 10thbargaining sessions,on January 19 and February 7 weredevoted principally to other topics.At the following ses-sion on February23,Albrechtstated that they had beenmeeting since August 1988 with plenty of time to discussRespondent's proposals;they had been discussing returnrights since 1987 and,during the current negotiations, theUnion never even presented a counterproposal on thesubject; the union representatives said that they couldnot present a counterproposal without some of the infor-mation they had requested.At the next meeting onMarch 27,the union representatives said that that theyconsidered return rights a nonmandatory subject of bar-gaining because it involves supervisors and that if Re-spondent removed the returnrightsproposal from theirpackage offer,the Union would submit their package totheirmembership.Respondent said that they would notdo so.At thenext meeting on March 30,Respondent'srepresentatives stated that they would not alter theirreturn rights proposal since the Union never presented acounterproposal;the Union stated that they would notpresent Respondent's package proposal to their member-ship.The next meeting took place on April 18; at this timethe Union repeated its request for pay information andalldisciplinary'warnings for all those eligible under thereturn rights program.Thiswas the first time since Oc-tober 20,1988,that the Union had requested this infor-mation.Albrechtsaid that the information was not perti-nent or relevant to the bargaining unit, but that Respond-entwould consider sharing pertinent information withthe Union when the employee was returned to the unit,with the employee's consent. Hickey testifiedthatMi-chaelDeRocco,the Union's legal secretary,then askedwhether disciplinary notes would be carried over frombargaining unit to nonbargaining unit,and whether Re-spondent would turn over such notes to the Union whenan individual returned to the unit.Albrechtsaid that hedidn't know,but be would answer that question at a sub-sequent time. DeRocco said that they needed the em-ployees' history to properly represent them.VanValken-burgh then said that absent the return rights provision,the Union was willing to sign the proposed agreement.At the finalsession onApril 27, Albrechtsaid that inanswer to the Union's question at the prior meeting, theirposition remained the same-they wouldnot be willingto shareanyinformation placed in the employee's filewhile he was out of the unit.Information,including dis-ciplinary notes from a prior period when he was in theunit,which was pertinent,they would be willing to sharewith the employee's consent,when the employee re-turned to the unit.In addition to the above testimony regardingthe dis-cussions at the negotiating sessions on the subject ofreturn rights, there was some general testimony on thesubject . Hickey testified that one of the difficulties the 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion had with this proposal is that Respondent's repre-sentatives told them that there was no minimum amountof time required to be spent in the unit and no maximumnumber of moves allowed under the proposal. However,on cross-examination,Hickey testified that under theproposal, returning employees could only move intoopen jobs that were subject to bidding and seniorityrules.He also testified that another difficulty the Unionhad with the proposal was that some of the returning in-dividualsmay have carried out disciplinary actionagainst employees while they were supervisors; as theUnion was the collective-bargaining representative of theunit employees: "It would have been difficult for theunion to provide fair representation to an individual whohad carried out anti-union activity." A still further diffi-culty was that the Union felt that this provision wouldrequire it to bargain for people outside the unit, andplaced the Union in a gray area between mandatory andnonmandatory subjects of bargaining. Hickey also testi-fied that Respondent informed them that they neededreturn rights to respond to business needs and that at theinitialmeeting in June where Respondent requested theUnion agree to an extension of the Temporary Supervi-sors Agreement, Winske told them that he needed theserights so that Respondent would not have to lay off su-pervisors,when there was a need to reduce the numberof supervisors. Finally, 'Hickey testified (although veryreluctantly) that during these discussions,Winske saidthat, in good conscience, he did not feel comfortablepromoting people out of the unit when there was nopath back into it, and that Respondent had a moral obli-gation to these people.At a meeting held on May 26, Lyman informed Van-Valkenburgh and Hickey that on May 30, two supervi-sors,Dawson Davis and Juan Butera, would be put backinto the unit. By letter to Respondent dated May 26,VanValkenburgh wrote:Earlier today you informed Mr. Hickey andmyself that on Tuesday, May 30th, management in-tended to return two (2) individuals to the Bargain-ing Unit. As you are fully aware, Remington's abili-ty to take such action has been an issue of such dis-cussion at our on-going collective bargaining nego-tiations.Remington Arms vigorously sought toobtain authority for such actions during these nego-tiations.Currently, of course, Remington does nothave this authority, nor has any impasse beenreached on this issue at the on-going negotiations.Therefore, on behalf of the Employees MutualAssociation of Ilion, Inc., I am hereby objecting toyour decision to place two (2) non-bargaining unitpersonnel back into the Bargaining Unit. You arealso hereby notified that the E.M.A. regards the in-tended action as a violation of the Contract and theNational Labor Relations Act.Should Remington go forward with the action ofwhich you informed Mr. Hickey and myself, theE.M.A. will take all appropriate legal action.On May 30, Dawson and Butera were transferred tounit positions; Butera was placed in an open unit positionpursuant to the Respondent's return rights proposal-theposition had been posted and nobody else had bid for theposition.Hickey testified that the job, that Dawsonmoved into had been posted with no bidders, but hadbeen promised to another employee with a medical dis-ability.Three weeks later, Dawson was the successfulbidder on another job and transferred to another unit po-sition; the contract between the parties provides that anemployee who successfully bids on a job has to wait atleast a year before bidding again.As stated, supra, it was at the October 20, 1988 meet-ing that the Union initially asked for the wage rates andattendance and disciplinary records for all excluded em-ployees who were eligible under the return rights pro-posal; this information request covered the periods whilethe individuals were both in and out of the unit. The par-ties agree that this involved approximately 120 individ-uals.Respondent initially rejected this request at the Oc-tober 20 meeting and more formally rejected it at thenext meeting, stating that they would consider turningover some of this information, that was pertinent towhile the employee was in the unit, with the employeesconsent, at the time the employee returned to the unit.The next time the Union repeated this request was the 14session conducted on April 18; Respondent's responsewas the same at that time. Their position in both Octoberand November 1988, as well as in April, was that thesalary and attendance records of the individuals whilethey were outside the unit was not pertinent and there-forewould not be provided. When an employee wasabout to join the unit, information of this nature, whilehe was previously in the unit, would be provided, withhis consent. Disciplinary information while the individualwas employed outside the unit would not be providedbecause there would be no carryover discipline. If an in-dividual was to be returned to the unit, any disciplinaryinformation for that employee while he was previouslyin the unit would be given, with the employee's consent.There is a substantial amount of testimony fromHickey in an attempt to establish that this informationwas relevant to the Union as the collective-bargainingrepresentative of certain of Respondent's employees. Hetestified that the Union "needed" all of this information;the principal reason he expressed was an alleged differ-ence to Respondent of unit costs and nonunit costs. TheUnion was concerned that if Respondent "dumped"some of its "dead wood" into the unit from an exemptposition, unit costs would go up and look bad while non-unit costs would drop and look good. Hickey testified:They decide to move 20 back into the unit at onetime.There are 20 additional bargaining unit jobs.Management costs have now decreased. Labor coststo build that gun have increased. That's why wesaid this could make us look bad. You're alreadytelling us that labor costs are too high. There wouldbe 20 less managers making half of what they weremaking previously,5 and the additional costs would5 Hickey testified that Winske had told the Union that he hadsupervi-sorswho were making $50,000 a year who weren't doing their job. Hetestified that the open jobs that these individuals would return to paid be-tween $20,000 and $25,000 a year on an hourly basis REMINGTON ARMS CO.271come out of the labor side,not the managementside.-Albrecht testified that at one of the meetings theUnion advanced this argument in support of its demandfor the information. Respondent's representatives ques-tioned how the information sought would assist theUnion and Lyman asked if there was any other reasonfor the request. Ken Pokorny, the union treasurer, an-swered: "Oh, we are just nosy." Albrecht testified fur-ther that their proposal and the mechanism supporting it:had no bearing on what an employee did while theywere outside the unit, what job they held, what rateof pay or salary they had, how their performancewas out there; that we were simply going to placepeople back into the unit on an open job and thatthe placement had nothing to do with the informa-tion that they were requesting.An additional factor testified to by Hickey to establishthe relevance of this information was that:if an individual had a bad record outside the unit,that that record not followhim alongonce in theunit.Once the person came into the unit we .. .had to represent them. [If the employee was termi-nated]we would have to represent him, unionmember or not, and it could be costly.Respondent's answer to this is that there would be nocarryover under their proposal.The other request four information whose denial is al-leged as a violation was made by letter dated April 10 ofVanValkenburgh to Winske:Since January 1, 1989, it appears that the Compa-ny has taken a new approach regarding disciplinaryaction against employees who miss time due to ill-nessor injury.Iam therefore requesting that you furnish mewith any documents (notes or Records of Inter-view),which have been given to employees whohave missed time and were paid under our Disabil-ityWage Plan. These documents should cover theperiod from January 1, 1989, up to the present time.Iwould appreciate receiving these documents byApril 20, 1989.Albrecht responded to this request with a letter toVanValkenburgh dated April 21:Your letter of April 10, 1989, has been referredto me for response.Your' request for "any documents (notes orRecords of Interview), which have been given toemployees," must be denied. Personal files of em-ployees are confidential and openonlyto the em-ployee, his/her supervision, [sic] and the EmployeeRelations section. The exception to this is if an em-ployee specifically requests that the Union be givena copy of an item in his/her personal file.Respondent's DisabilityWage Plan provides full payfor an employee who is absent due to sickness or injury,for a period of up to 6 months. Hickey testified that theUnion had received a number of complaints from em-ployees saying that they had been given oral or writtenwarnings for being absent on three occasions during a12-month period. The Union determined that this wasnot the normal practice and that Respondent hadchanged its disciplinary policy in this regard. The Unionmade the April 10 request in order to determine whetherRespondent's policy toward its Disciplinary Wage Planhad changed. The contract does contain a grievance pro-cedure and the affected employees could have filedgrievances regarding' thesewarnings.Hickey testified,however, that a lot of employees do not like to filegrievances and the Union felt that the better way would-be to make a blanket request for the information fromRespondent. Subsequent to receiving Albrecht's, letterdatedApril 21, the Union posted a "President's Mes-sage" on it bulletin board from May 8 through 20 at thefacility, containing, inter alia, the following:I need your help. We are all aware that the Com-pany has changed their Disability policy, and theyare handing out notes and Records of Interview inrecord numbers. The Union has brought this matterto the attention of our Attorney, and he has re-quested some additional information. If you have re-ceived a note or a Record of Interview for absen-teeism, since the 1st of the year, please see yourForeman and request a copy. I would, then ask youto turn that copy over to your Area Steward or anyExecutive Committee member, and it will be for-warded to the Union Attorney. I do appreciateyour cooperation.The Union received responses and information fromeight employeesas a-resultof this posting.Albrecht testified that there was a longstanding prac-tice at the facility (although not a part of the collective-bargaining agreement between the parties) that when theUnion requests access to an employee's records, the em-ployee signs a form consenting to the release of the in-formation.He testified that to his knowledge, the onlytime that Respondent released such information to theUnion was upon receiving such a signed consent formunless the employee was present when the request wasmade and orally consented. Lyman, who had been presi-dent and a steward for the Union, testified that in 1977,when he was union secretary, he established the consentform because, prior to that, Respondent was reluctant togive the Union information from employees' files, evenfor pending grievances or arbitrations. Respondent intro-duced into evidence four such consent forms signed (ap-parently) by employees and stated between January 1984and August 1989.Michael DeRocco, the Union's legal secretary, is re-sponsible for collecting the records for upcoming griev-ances and arbitrations. He testified that he obtains thedisciplinary notes (calledROIs, records of interview)from Lyman or the supervisor involved. On those occa-sionswhen he obtained the ROI from Lyman, he told 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim of the pending grievance or arbitration and Lymanmade a copy of the ROI and gave it to him. As towhether he first gave Lyman a consent form, he testified:"Years ago, I did. To tell you the truth, I can't remem-ber the last time I signed a consent form." DeRocco tes-tified to two specific situations in 1988 and 1989; employ-ees had been terminated and arbitrations were scheduled.He told Lyman that he needed the ROIs because of thepending casesand Lymanmade copies and gave them tohim without any consent form.On cross-examination,DeRocco testified that in the 1988 incident he does notrecall Lyman requesting a consent form immediately, orone to be delivered at a subsequent time, when he re-quested the ROI. When he made the request for the ROIin 1989, Lyman did not mention the consent form.Lyman testified that he does not have a vivid recollec-tion of the 1988 incident testified to by DeRocco, butthat he was in the habit of always requesting the consentform. As for the 1989 request, DeRocco asked him forcopies of the employees' personnel file, including ROIs;Lyman asked him for the consent form and DeRoccosaid that he didn't have it, but he would have one signedwhen he met with the employees. Lyman gave him therequested information and told him to leave the consentform at his office. Lyman testified that he has no knowl-edge whether DeRocco ever delivered such a form tohis office and he never investigated to determine wheth-er it had been supplied by DeRocco.AnalysisAdmittedly,Respondent failed to notify FMCS or theNew York State Mediation Service,as required by Sec-tion 8(d)(3) of the Act,of its intention to modify the ex-isting agreement.Failure to do so precludes an employerfrom changing terms and conditions of employment.WeathercraftCo. of Toneka,276 NLRB452 (1985). OnMay 26,Respondent informed the Union that it wouldimplement its return rights proposal by returningDawson and Butera to the unit, and it did so on May 30.It therefore violated Section 8(a)(1) and(5) and Section8(d) of the Act.The Union made two requests for information fromRespondent:on October 20, 1988, and again on April 18,the Union requested Respondent to provide it with thewage rates,attendance, and disciplinary records for allexcluded employees who were eligible under Respond-ent's return rights proposal.The otherrequest,made byletter dated April 10,was for notes or ROIs given to em-ployees under Respondent'sDisabilityWage Plan. Nei-ther of these requests were complied with by Respond-ent.InSheratonHartfordHotel,289 NLRB 463 (1988), theBoard set forth the rule to be applied in situations suchas the instant matter,citingNLRB v. Acme IndustrialCo.,385U.S.432(1967), as well asPfizerr.Inc.,268NLRB 916 (1984) (cited by counsel for General Coun-sel), the Board stated:Section 8(a)(5) obligates an employer to providea union requested information if there is a probabili-ty that the information would be relevant to theunion in fulfilling its statutory duties as bargainingrepresentative.Where the requested informationconcerns wage rates, job descriptions, and other in-formation pertaining to employees within the bar-gaining unit,the information is presumptively rele-vant.Where the information does not concern mat-terspertaining to the bargaining unit,the unionmust show that the information is relevant. Whenthe requested information does not pertain to mat-ters related to the bargaining unit, to satisfy theburden of showing relevance, the union must offermore than mere suspicion for it to be entitled to theinformation.The Union attempts to justify the October 20, 1988and April 18 request on two grounds;one isthat if anindividual returning to the unit had a poor record whilean excluded employee, the Union would have to repre-sent him while he was in the unit, and this could becostly for the Union. In addition to the fact that Re-spondent assured the Union that there would be no car-ryover of discipline from excluded to unit status, the ar-gument that individuals with poor records who returnedto the unit would cost the Union a lot of money in arbi-trations is pure speculation. Hickey's other argument tosupport this request is more difficult to comprehend, aswell as being unsupported by the facts. His expressedconcern was that Respondent would "dump dead wood"from its excluded category into the unit; that if it moved20 such individuals into the unit at one time, it wouldmake the unit (labor) costs look bad and thenonunitcosts look good. However, my reading of Respondent'sproposal convinces me that the probability that the sce-nario proposed by Hickey would occur is virtually nil.Placement under the proposal is only to "open jobswhich have not been selected by incumbentbargainingunit employees following established job filling prac-tices" and only when the returning individual has agreater seniority date than the most senior employee onthe active recall list. Furthermore, while Hickey's expla-nation for the alleged need for this information is inter-esting and creative, it does nothing to establish the rel-evancy of the information sought. I therefore recom-mend that the allegation that Respondent violated theAct by refusing to furnish the information requested onApril 18 (as well as October 20, 1988) be dismissed.The Union also was denied the information it request-ed on April 10, regarding the employees who missedtime and were paid under Respondent's Disability WagePlan. Respondent's response to this request was not thatthe information was not relevant to the Union, but that itwas confidential and would be given only upon the em-ployees' requests.This information relates to unit em-ployees and is therefore presumptively relevant and Re-spondent does not argue otherwise. The fact that theUnion has since 1977 employed a consent form for em-ployees to sign in order to obtain documents from theirpersonnel file does not relieve Respondent of its obliga-tion to provide this information.New York Times Co.,265 NLRB 353 (1982);Postal Service,276 NLRB 1282(1985). InKroger Co.,226 NLRB 512 (1976), the Boardstated: "The Union is under no obligation to utilize aburdensome procedure of obtaining desired information DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD273where the employer may have such information availablein a more convenient form." This point is supported bythe fact that when the Union attempted to utilize its al-leged alternativemeans of obtaining this informationonly eight of the unit employees responded.Respondent's principal defense to this allegation is thatthis information is confidential and should not be re-leased without the employee's consent. A party assertingconfidentiality has the burden of proof.McDonnell Doug-lasCorp.,224 NLRB 881 (1976);Howard University,290NLRB 1006 (1988). Respondent has not met this burdenof proof.The Supreme Court, inNLRB v. Detroit Edison Co.,440 U.S. 301 (1979), found that, in certain situations, con-fidentialityclaimsmay justify a failure to provide rele-vant information. In making these determinations thetrier of fact must balance the union's need for the infor-mationsought against the legitimate and substantial con-fidentiality interests of the employer.MinnesotaMiningCo., 261 NLRB 27 (1982);Postal Service,280 NLRB 685(1986).On the Union side of the scale, the information soughtis clearly relevant to the Union in determining whetherRespondent had altered its method of treating claimsunder its DisabilityWage Plan. This relevancy clearlyoutweighsRespondent's interests here.UnlikeDetroitEdison,supra, Respondent never informed the employeesthat the information requested would be kept confiden-tial, and there is no evidence that the employees request-ed that Respondent keep these records confidential. Ad-ditionally, unlike certain situations where records werefound to be confidential because they were of an "inti-mate and ' highly personal nature"(New Jersey Bell Tele-phone Co. v. NLRB,720 F.2d 789 (3d Cir. 1983)), the in-formation requested would, at most, concern a "gardenvariety of common ailments."New Jersey Bell TelephoneCo., 289 NLRB 318 (1988). I therefore find that Re-spondent's failure to furnish the Union with the informa-tion requested on April 10 violates Section 8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.Respondent, Remington Arms Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Union is the exclusive representative of Re-spondent's employees in the following appropriate unit:All full-time and regular part-time production,maintenance and clerical employees employed bytheRespondent at the Ilion facility; excludingguards and supervisors as defined in the Act.4.Respondent violated Section 8(a)(1) and (5) and Sec-tion 8(d) of the Act by unilaterally instituting and imple-menting the return rights proposal on about May 26,1989.5.Respondent violated Section 8(a)(1) and (5) of theAct by failing and refusing to furnish the Union with theWage Disability Plan information it requested on April10, 1989.6.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.7.Respondent did not further violate the Act by fail-ing and refusing to provide the Union with the informa-tion it requested on April 18, 1989.REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be required tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act. Respondent shall be ordered to reinstate theterms and conditions of employment of the employeesthat existed prior to the unilateral implementation of thereturn rights provision on about May 26, 1989. If anyemployee's wage was adversely affected by this unlawfulchange,Respondent shall be ordered to make wholethese employees for any losses they may have suffered asa result of the unilateral change, pursuant to the Board'susual backpay Rules. Respondent shall also be ordered toreturn to a supervisory position any supervisor who wastransferred into the unit pursuant to the return rightsproposal subsequent to May 26, 1989. Respondent shallalso be ordered to provide the Union with the informa-tion it requested on April 10, 1989, regarding its Disabil-ityWage Plan.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Remington Arms Company, Inc.,Ilion,New York, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Making unilateral changesin termsand conditionsof employment of its employees without giving theproper notices required by Section 8(d) of the Act.(b)Unilaterally changing bargaining unit employeesterms and conditions of employment prior to offeringsuch terms to and bargaining to good-faith impasse withthe Union.(c)Failing and refusing to furnish the Union with in-formation that it requested which is relevant and neces-sary to the Union's status as exclusive bargaining repre-sentative.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Restore, to the extent requested by the Union, theterms and conditions of employment which were in6 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses. 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeffect in the bargaining unit prior to the unilateralchange by Respondent on about May 26, 1989.(b)Make its employees whole for anylossesthey mayhave suffered as a result of the unilateral change,as morefully described in the remedy section of this decision.(c) Furnish the Union with the information it request-ed on April 10, 1989 regarding the Disability Wage Plan.(d)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, allrecords necessary to analyze the amounts of money dueunder the terms of this Order and otherwise necessary toensure that the terms of this Order are complied with.(e) Post at its facility in Ilion, New York, copies of theattached noticemarked "Appendix."7 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being signed by the Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT ISFURTHER ORDERED that the allegation that Re-spondent violated the Act by failing and refusing to pro-vide the Union with the information it requested onabout April 18, 1989, is hereby dismissed.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT make unilateral changes in the termsand conditions of our employees under our collective-bargaining agreement with Employees' Mutual Associa-tion of Ilion, Inc. (The Union) without giving the propernotices; required by Section 8(d) of the Act and bargain-ing to a good-faith impasse with the Union.WE WILL NOT fail and refuse to furnish the Unionwith information that it requested which is relevant andnecessary to the Union's statusas exclusive collective-bargainingrepresentative of certain of our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL restore, to the extent requested by theUnion, the terms and conditions of employment whichwere in effect in the bargaining unit prior to our unilater-al implementation of the return rights proposal on aboutMay 26, 1989.WE WILL make our employees whole for any loss theymay have suffered due to our unilateral implementationof the return rights proposal on about May 26, 1989.WE WILL furnish the Union with the information theyrequested on about April 10, 1989, regarding our Disabil-ityWage Plan.REMINGTON ARMS COMPANY, INC.